 

USDC SDNY

 

 

DOCUMEN T Daw wt Cardi
ELECTRONICALLY FILED Chad L. Edgar
DOCH: acsoa

DATE FILED: 24721 sessica Friedrich

 

Joanna C, Kahan

Of counsel
Diane Ferrone

February 16, 2021

Via ECF and E-mail

Hon. Andrew L. Carter, Jr.
United States District Court Judge
Southern District of New York

40 Foley Square

New York, NY 10007

Re: United States v. Mark Brock, 19 Cr. 05 (ALC)

 

Dear Judge Carter:

lam CJA counsel to Mark Brock. On February 11, 2021, the Court adjourned Mark Brock’s
sentencing from February 18 to May 21, 2021. I write to inform the Court that I will be engaged on trial
the entire day of May 21.

If convenient for the Court, both parties are available the following dates: May 17, 18, 24, 25, .
26, 27 or 28, 2021.

I thank the Court for its attention to this matter.

Very truly yours,
/s/

Dawn M. Cardi

The application is GRANTED. Sentencing
ce: All Parties (via ECF and E-mail) rescheduled to 5/17/21 at 11:30 a.m.
So Ordered.

99 Madison Avenue, 8th Floor, New York, NY 10016 * 212.481.7770 TELEPHONE ® 212.271.0665 Facsimite * 917.543.9993 ceLL © cardiedgarlaw.com

 
